Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered November 20, 2006, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]). The court imposed appropriate limitations on the prosecutor’s inquiry into defendant’s extensive criminal record.
We perceive no basis to reduce the sentence. Concur—Andrias, J.P., Nardelli, Buckley and Catterson, JJ.